UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2445


IRMA IVONNE LANWGLOIS-ROLDAN,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 28, 2017                                  Decided: September 21, 2017


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anna M. Gallagher, MAGGIO & KATTAR, P.C., Washington, DC, for Petitioner. Chad
A. Readler, Acting Assistant Attorney General, Dawn S. Conrad, Senior Litigation
Counsel, Remi Da Rocha-Afodu, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Irma Ivonne Lanwglois-Roldan, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) denying her untimely

motion to reopen.    We have thoroughly reviewed the record, including Lanwglois-

Roldan’s supporting evidence and conclude that the record evidence does not compel a

ruling contrary to any of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B)

(2012), and that substantial evidence supports the Board’s decision. See INS v. Elias–

Zacarias, 502 U.S. 478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

In re Lanwglois-Roldan (B.I.A. Dec. 9, 2016). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2